IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 894
                                         :
APPOINTMENT TO THE CONTINUING            : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                    :


                                      ORDER

PER CURIAM

         AND NOW, this 2nd day of December, 2021, the Honorable Mark J. Powell,

Lackawanna County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years, commencing January 1, 2022.